Citation Nr: 0008287	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a personality 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neuropsychiatric disability, other than a personality 
disorder, to include the issue of whether the rating action 
dated in April 1996 is final.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1992 to February 1994 
with a period of unverified service in the Army National 
Guard to include a period of active duty training from July 
1990 to November 1990.

The veteran filed a claim in March 1996 for service 
connection for a personality disorder.  By rating decision in 
April 1996, service connection for a personality disorder was 
denied.  The veteran was notified of that decision by letter 
of that same month.  The veteran filed a Notice of 
Disagreement in September 1996, and a Statement of the Case 
was issued in September 1996.  In August 1997, a substantive 
appeal was filed; however, it was considered to be not timely 
filed.  In December 1997, the veteran filed a request to 
reopen his claim for service connection for anxiety, a 
nervous disability and a personality disorder.  This appeal 
arises from an December 1997 rating decision from the 
Pittsburgh, Pennsylvania Regional Office (RO) that determined 
that new and material evidence to reopen the veteran's claim 
for service connection for a nervous disability had not been 
received.  A Notice of Disagreement was filed in December 
1997 and a Statement of the Case was issued in March 1998.  A 
substantive appeal was filed in June 1998 with a request for 
a hearing at the RO before a local hearing officer.  In March 
1999, the abovementioned RO hearing was held.



FINDINGS OF FACT

1.  By a rating action dated in April 1996, the RO denied 
service connection for a personality disorder.  The veteran 
was notified of that decision in that same month.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
request to reopen a claim for service connection for a 
personality disorder is not so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The April 1996 rating decision did not address service 
connection for a neuropsychiatric disability, other than a 
personality disorder.  


CONCLUSIONS OF LAW

1.  The April 1996 decision of the regional office that 
denied service connection for a personality disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1999).

2.  Evidence received since the April 1996 RO decision is not 
new and material, and, thus, the claim for service connection 
for a personality disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The April 1996 decision of the regional office that 
denied service connection for a personality disorder only is 
not final with regard to any other psychiatric disability.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1992, no history 
of depression, excessive worry or nervous trouble was 
reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

On a Submarine Duty examination in September 1992, no history 
of depression, excessive worry or nervous trouble was 
reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.  

On a health record verification report in November 1992, it 
was reported that the veteran had no history of a psychiatric 
disability.

On an alcohol abuse evaluation in October 1993, in pertinent 
part, it was noted that the veteran was without psychiatric 
problems.  The veteran was referred for a psychological 
assessment.

On an October 1993 psychiatric screening evaluation, it was 
noted that the veteran's evaluation was postponed due to lack 
of records.  It was noted that he was not suicidal, homicidal 
or psychotic but should continue to abstain from alcohol.  

On an October 1993 medical record, it was noted that there 
was an initial assessment of antisocial personality disorder, 
and the veteran's command desired his removal from his 
current position.  The assessments included alcohol 
dependency/abuse and a preliminary finding of antisocial 
personality disorder.  

On a November 1993 report, it was noted that the following 
behaviors had been observed regarding the veteran over the 
past 10 months while the veteran was assigned to a naval 
vessel:  the veteran blamed others for his poor job 
performance; he would stand rigidly with clenched fists and 
his head lowered when confronted concerning his poor job 
performance; and when frustrated, the veteran would slam 
lockers and garbage cans.  It was noted that the veteran's 
job performance was poor for a person with his experience. 

On a November 1993 psychiatric evaluation, the veteran was 
seen for an emergency evaluation due to his appearing 
anxious, agitated, tearful and talking to himself after a 
confrontation with his superior officer.  The veteran 
reported anger with the superior and related it to mental and 
physical abuse by his father and stepfather.  His thoughts 
were without psychosis, and it was noted that his self talk 
was a longstanding way of nurturing and reassuring himself 
under stress.  The assessment included adjustment disorder 
with depressed mood, personality disorder not otherwise 
specified with cluster C features, and alcohol issues.

Later in November 1993, the veteran was seen for follow up 
regarding a personality disorder.  He reported decreased 
stress now that he was off the boat and abstaining from 
alcohol.  The assessment included no change from last 
notation, stable, not suicidal.

A record from later in November 1993 notes that the veteran 
was seen for routine follow up.  He was adjusting to upcoming 
transition to civilian life.  The assessment included no 
change, stable, not suicidal.   

A psychiatric evaluation from later in November 1993 includes 
that the veteran was diagnosed with personality disorder not 
otherwise specified with avoidant, dependent, and borderline 
features, that existed prior to service, and alcohol 
dependence.  The veteran was recommended for discharge.  

On medical record from later in November 1993, it was noted 
that the veteran was found to have a personality disorder not 
otherwise specified with avoidant, dependent, and borderline 
features, as well as alcohol dependence.  

On a separation examination in December 1993, the veteran 
reported a history of depression or excessive worry.  No 
history of nervous trouble was reported.  It was reported 
that the veteran was being discharged due to alcoholism and 
psychiatric disability.  On examination, it was noted that 
the veteran had a personality disorder, question alcoholism.  

In March 1996, the veteran filed a claim for service 
connection for disabilities to include a personality 
disorder.  The veteran reported that he had not had any 
treatment since service.

By rating action of April 1996, service connection for a 
personality disorder was denied.  The veteran was notified of 
this decision in that same month.  

Evidence received subsequent to the April 1996 rating action 
includes the following: 

On a VA hospital report from July 1997, it was noted that it 
was the first admission for the veteran with a chief 
complaint of irritable mood.  The veteran described stress 
due to the holiday.  It was noted that the veteran was 
separated from the service with a diagnosis of personality 
disorder, which suggested a life-long disturbance of 
functioning; however, the veteran completed training for 
submarine service, which involved stringent requirements, 
included psychological factors, and at the time of the 
training, no impediments to his being able to serve in 
submarine duty were found.  The veteran's previous history of 
abuse as a child may have contributed in some way to his 
difficulties, but there was no convincing evidence available 
to the examiner that the veteran was so significantly 
impaired in functioning at the time of his training that a 
diagnosis of "personality disorder" could be applied.  
Instead, the veteran's psychiatric difficulties should be 
seen as emerging in an acute episode while shipboard.  The 
veteran's psychiatric problems at the current time may have 
been exacerbated by subsequent head injuries, but there 
seemed to be little doubt that the initial deterioration from 
apparently acceptable performance to less-than-acceptable 
performance occurred while the veteran was in the service.  
The diagnoses included past history of alcohol dependence and 
explosive personality disorder.  

Received in November 1997 were VA outpatient records from 
March 1997 to October 1997 that show treatment for 
disabilities not of relevance in the current appeal, 
including right ankle sprain.  Of relevance is that in March 
1997, the veteran was seen with complaints of confusion.  It 
was noted that this was the first visit with the veteran.  
The veteran described episodes of anger and frustration.  He 
admitted to thoughts of depression.  He denied auditory 
hallucinations or other experiences suggesting a formal 
thought disorder.  The veteran denied previous medical 
attention regarding his mental health problems other than 
being apparently evaluated medically as part of his 
separation from the service.  The diagnoses included atypical 
depression with possible subaffective character disorder; the 
veteran may meet the criteria for explosive personality 
disorder; alcohol abuse/dependence in remission; and rule out 
organic affective disorder.  

Later in March 1997, the veteran was seen at the VAMC, 
Highland Drive, with complaints that he could not keep a job.  
He reported that he had not had any prior treatment at this 
facility.  He reported being diagnosed with an antisocial 
personality disorder in the service.  He reported a history 
of heavy alcohol abuse and dependence.  He stated that he 
drank heavily while in the Navy and while in the National 
Guard.  Currently, he had been sober for three years.  He had 
not had any psychiatric treatment since his discharge from 
the service.  The diagnoses included rule out dysthymic 
disorder, rule out antisocial personality disorder, and rule 
out borderline personality disorder.  Testing was done later 
in March 1997, to clarify the veteran's diagnosis.  The test 
results supported a diagnosis of borderline personality 
disorder and were considered valid.  

The veteran was seen in individual therapy in April 1997, May 
1997, and June 1997.  

An inpatient admission assessment in July 1997 indicates that 
the veteran was seen with irritable mood.  The veteran 
reported main stressors to be the Fourth of July holiday.  
The veteran stated that while he was in the Navy, he was in a 
submarine and began having nightmares of past sexual abuse he 
sustained as a child.  He witnessed two men engaging in 
sexual activity, and this was very traumatic for him.  The 
veteran denied any psychiatric treatment since discharge from 
the Navy until March 1997.  The impression included past 
history of alcohol dependence, explosive personality 
disorder, and rule out personality disorder not otherwise 
specified.  

The veteran was seen in individual therapy in July 1997.  
Additionally, in July 1997, the veteran was seen for 
treatment for self esteem disturbance.

On a follow up visit in August 1997, the assessments included 
atypical depression versus intermittent explosive disorder.  
On a later treatment record from August 1997, the assessments 
included impulse control disorder.  On an additional record 
in August 1997, the assessment included explosive disorder.  

The veteran was seen for treatment in September 1997, and the 
assessments included intermittent explosive disorder versus 
atypical depression and rule out antisocial personality.  

Associated with the file were records of the veteran that 
include certificates to submarine school, high school 
records, National Guard service records and certificates, and 
Future Farmer of America certificates from 1987 to 1990.

Of additional note is an Army National Guard enlistment 
examination from January 1989, wherein no history of nervous 
trouble was reported.  On examination, the veteran's psyche 
was clinically evaluated as normal.

In December 1997, the veteran filed a claim for service 
connection for anxiety, a nervous disability and a 
personality disorder.

By rating action in December 1997, the RO informed the 
veteran that new and material evidence had not been submitted 
to reopen his claim for service connection for a nervous 
disability.  The current appeal to the Board arises from this 
decision.

Associated with the file were personnel records from the Army 
National Guard not of relevance in the current appeal.

At the RO hearing in March 1999, the veteran reported that he 
did not have trouble with his nerves or anxiety during his 
National Guard service or prior to his entry into the Navy.  
In the Navy, he trained to be a cook on a submarine.  He 
first noticed nervous trouble during his duty on board the 
submarine.  He noticed feeling agitated and not getting along 
with his fellow soldiers during the first couple of weeks.  
The veteran felt that a couple of incidents caused his 
behavior, including walking in on two soldiers having sex and 
incidents where he was abused by other soldiers.  The veteran 
reported first seeking psychiatric treatment after service in 
January 1995 at a VA Medical Center.  

VA medical records from January 1999 to September 1999 show 
that the veteran was seen for treatment for intermittent 
explosive disorder and post traumatic stress disorder (PTSD).

Associated with the file were duplicates of certificates from 
the veteran's service in the National Guard and Future Farmer 
of America certificates.  

A November 1999 list of the veteran's medications from the VA 
was received.   

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Although the RO in this case cited the overruled portion of 
the Colvin test, in the October 1999 Supplemental Statement 
of the Case, it did not rely on this test in determining that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  Accordingly, the citing of this test 
is considered harmless error.

It is noted that while the veteran reported at the March 1999 
RO hearing that he had VA treatment for a neuropsychiatric 
disability in January 1995 at Highland Drive, VA records from 
this facility from March 1997 and subsequently note that the 
veteran reported he had no treatment at this facility until 
March 1997.  Further on the March 1996 initial claim, the 
veteran reported that he had not had any treatment since 
service.  Be that as it may, in view of the decision as to 
the personality disorder, no useful purpose would be served 
by attempting to obtain any such records in connection with 
the issues being addressed at this time.  Even if a 
personality disorder were diagnosed in January 1995, it would 
not change the basis for the denial below.

A.  Personality disorder

The additional evidence submitted since the April 1996 RO 
decision includes evidence of continued treatment for a 
personality disorder.  Other evidence includes service 
medical records, service personnel records, high school 
records, testimony of the veteran and Future Farmer of 
America records.  VA regulations clarify that congenital or 
developmental defects such as personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  As service 
connection may not be granted for a personality disorder, it 
follows that none of the evidence submitted in support of the 
veteran's request to reopen his claim for service connection 
for a personality disorder is material.

B. Neuropsychiatric disability

In the April 1996 rating decision, the RO denied service 
connection for a personality disorder on the basis that a 
personality disorder is considered a congenital or 
developmental defect which is unrelated to military service 
and not subject to service connection.  The evidence reviewed 
was the veteran's service medical records.  In the rating 
action, no mention was made regarding service connection for 
any neuropsychiatric disability, other than a personality 
disorder.  In Best v. Brown, 10 Vet. App. 322 (1997), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") found that because a notice 
letter for a rating decision that denied service connection 
for personality disorder, adjustment reaction, and anxiety 
disorder, did not inform veteran of the denial of service 
connection for an anxiety disorder, the rating action was not 
final as to that issue.  See also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (holding "a claim based on the 
diagnosis of a new mental disorder . . . states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement").  Therefore, as 
service connection for a neuropsychiatric disability, other 
than a personality disorder, was not considered by the RO at 
the time of the denial in April 1996, the April 1996 rating 
decision was not a final decision as to the issue of service 
connection for a neuropsychiatric disability, other than a 
personality disorder.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a personality disorder, the 
claim is denied.

As the veteran's claim of entitlement to service connection 
for a neuropsychiatric disability, other than a personality 
disorder, is not final, the appeal is granted to this extent 
only, subject to the following remand directions of the 
Board.


REMAND

As the April 1996 rating action denying the veteran's claim 
for service connection for a neuropsychiatric disability, 
other than a personality disorder, is not final, the issue of 
entitlement to service connection for a neuropsychiatric 
disability, other than a personality disorder, should be 
considered on a de novo basis.  The case must be remanded to 
the RO for a de novo review of the entire record as to do 
less would result in prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, there is an indication in the record that the 
appellant has been treated by the VA.  VA medical records are 
considered constructively of record even if not actually 
contained in the claims folder, and these records must be 
obtained in order to adjudicate the veteran's claim.

As the veteran has been diagnosed with PTSD, there is an 
inferred claim of service connection for this disability.  
This should be handled in connection with the claim for 
service connection for a psychiatric disability, other than a 
personality disability, to avoid piecemeal adjudication of 
the veteran's claim.  

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should determine from the 
veteran which VA facilities he received 
treatment since military service.  
Thereafter, all indicated records, not 
already contained in the claims folder, 
should be obtained.  Moreover, any 
available records prior to March 1997 
should be requested from the VAMC, 
Highland Drive.

2.  The RO should inform the veteran that 
it will consider the issue of entitlement 
to service connection for a 
neuropsychiatric disability, other than a 
personality disorder.  The veteran should 
be advised of the elements of a well-
grounded claim and permitted the 
opportunity to present evidence in 
support of his claim.  He should also be 
given the appropriate form or forms to 
complete in connection with his claim for 
service connection for PTSD.  This should 
include the form eliciting specific 
information as to stressors in service.  
The veteran is advised of the need to 
submit information as to whether any of 
the stressor incidents he claimed were 
reported, whether there was an 
investigation, the unit to which the 
incidents were reported, the dates of the 
incidents and the full names of any 
individuals involved.  If the veteran's 
Personnel records are not contained in 
the claims folder, they should be 
requested.

3.  If well-grounded claims are 
submitted, the RO should undertake any 
needed development.

4.  Upon completion of the above, a new 
rating action should then be prepared, 
and the RO should enter its determination 
concerning service connection for a 
neuropsychiatric disability, other than a 
personality disorder, and entitlement to 
service connection for PTSD.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond to it before the case is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

